Citation Nr: 1030890	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-07 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to service-connected diabetes 
mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Regrettably, the Board finds that remanding this issue is again 
required because the RO did not comply with the Board's previous 
remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of law 
when it fails to ensure remand compliance).  In the May 2007 
remand, the Board instructed the RO to obtain an examination 
regarding the etiology of the Veteran's gastroesophageal reflux 
disease (GERD).  The examiner was instructed to provide an 
opinion regarding whether the Veteran's GERD was caused or 
aggravated by his service-connected diabetes mellitus, type II.

In April 2008, a VA examiner opined that the Veteran's service-
connected diabetes mellitus, type II, and posttraumatic stress 
disorder (PTSD) did not cause GERD.  The examiner then noted that 
PTSD and the Veteran's other co-morbid disorders could aggravate 
GERD, but that it would require speculation to provide such an 
opinion.  The examiner did not address whether the Veteran's GERD 
was aggravated by his service-connected diabetes mellitus, type 
II.  As such, the Board remanded this issue in December 2008 for 
an additional VA medical opinion.

In February 2009, a VA examiner found that the Veteran's GERD was 
not caused by or related to his active military service because 
it occurred after his discharge.  Based upon a review of medical 
literature, the examiner also found that the Veteran's GERD was 
not aggravated by his service-connected diabetes mellitus, type 
II.  The examiner did not address whether any of the medications 
prescribed to the Veteran's for any of his service-connected 
disabilities aggravated his GERD.  Specifically, as asserted by 
the Veteran's representative, the examiner did not address 
whether the Veteran's prescription for aspirin or Metformin 
(Avandamet) aggravated his GERD.  As such, in July 2009, the 
Board remanded the Veteran's claim for an additional medical 
opinion.

In October 2009, a VA examiner opined that the Veteran's "GERD 
is not caused by or a result of [aspirin] and metformin taken for 
service[-]connected diabetes."  The examiner explained that the 
Veteran had GERD for 15 years, but had been taking baby aspirin 
for about 4 years.  Further the "small" amount of baby aspirin 
"is never shown to induce or aggravate GERD."  Moreover, 
"Metformin is never shown to cause or aggravate GERD."

At the time of the October 2009 VA examination, service connect 
was in effect for coronary artery disease, PTSD, and diabetes 
mellitus, type II.  A VA treatment report, dated in April 2009, 
demonstrated that the Veteran was then taking Clopidogrel, 
Lisinopril, and Rosuvastatin, in addition to the Metformin and 
aspirin.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It 
appears that the April 2009 prescription list was not associated 
with the Veteran's claims file until after the October 2009 VA 
examination; however, it was in VA's constructive possession.  
Id.  Because the listed medications were prescribed to treat one 
of the Veteran's service-connected disabilities, the VA 
examiner's opinion did not substantially comply with the Board's 
July 2009 directives.  The examiner's opinion was limited to 
aspirin and Metformin and, thus, none of the other medications 
prescribed secondary to a service-connected disability were 
considered.  See Stegall, 11 Vet. App. 271.  The Board errs as a 
matter of law when it fails to ensure remand compliance and, 
thus, another remand is required.  Id.

As a result the October 2009 VA examination, the diagnosis was 
that GERD "was not demonstrated."  The requirement of a current 
disability was satisfied, however, because the Veteran submitted 
evidence that demonstrated a diagnosis of GERD at the time he 
filed his claim for VA disability compensation and/or during the 
pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  As such, the Board finds that VA examiner must 
first determine if GERD is present.  If present, the examiner 
must opine as to whether any of the medications prescribed to 
treat the Veteran's service-connected disabilities aggravated his 
GERD.  If GERD is not demonstrated, the examiner must opine as to 
whether any of the medications prescribed to treat the Veteran's 
service-connected disabilities aggravated his GERD prior to 
October 2009.

Additionally, in June 2010, the Veteran submitted evidence 
demonstrating a November 2009 endoscopy, a December 2009 Nuclear 
Medicine Gastric Emptying Study, and an active prescription list.  
Moreover, the Veteran's spouse submitted a statement wherein she 
asserted that the Veteran's endoscopist found that the Veteran's 
"reflux problems [were] caused from the diabetes."  An actual 
etiological opinion from the Veteran's endoscopist was not among 
the documents submitted.  A contemporaneous waiver of RO review 
of this evidence was not included with the June 2010 submissions.  
See 38 C.F.R. § 19.37, 20.1304 (2009).  As such, the Board finds 
that a remand is required in order for the RO to re-adjudicate 
the Veteran's service connection claim taking into consideration 
all of the pertinent evidence submitted since the April 2010 
supplement statement of the case.  Id.  Furthermore, the Board 
finds that a remand is warranted in this case in order for the 
AMC/RO to attempt to obtain an opinion from the Veteran's 
endoscopist.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement to 
service connection for GERD.  Specifically, 
the RO must attempt to obtain lists of the 
Veteran's prescription medications that are 
not already of record, and attempt to obtain 
an opinion from the Veteran's endoscopist, 
M.D., as to the relationship, if any, between 
the Veteran's diabetes mellitus, type II, and 
his GERD.  The RO must then obtain copies of 
the related records that are not already in 
the claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the named records the RO is 
unable to secure same, the RO must notify the 
Veteran and (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  The Veteran must be scheduled for the 
appropriate VA examination to determine the 
presence of GERD and, if present, the 
etiology and severity thereof.  The VA claims 
folders must be made available to and 
reviewed by the examiner.  If it is 
determined that GERD is present, the examiner 
must provide an opinion as to whether any of 
the medications prescribed to the Veteran to 
treat a service-connected disability 
aggravated the Veteran's GERD.  

If is it determined that GERD is not present, 
the examiner must opine as to whether any of 
the medications prescribed to the Veteran to 
treat a service-connected disability 
aggravated his GERD prior to October 2009.  

A complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must review the resulting 
examination to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall, 11 Vet. App. at 271.

4.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be re-adjudicated taking into 
consideration all of the evidence received 
since April 2010.  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100 (b) (2009).

